DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 discloses the use of an algorithm to determine a gait pattern among a heel-to-toe gait pattern and a toe-to-toe gait pattern; however, the written description fails to describe the algorithm in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15-16, 18-20, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smulyan (US-20180263532-A1).
Regarding claim 1, Smulyan teaches:
A wearable apparatus for treating a child patient with Idiopathic Toe Walking ("ITW'), the apparatus comprising:
a wearable shoe insole (the gait monitoring device 100 is embedded into an insole 108 (Smulyan, Paragraph [0021]));
a first pressure sensor located at a heel region of the shoe insole (one or more load cell sensor(s) 412 are located in each of the heel portion 102 (Smulyan, Paragraph [0036]));
a second pressure sensor located at a front region of the shoe insole (one or more load cell sensor(s) 412 are located in each of the heel portion 102 and the forefoot portion 104 (Smulyan, Paragraph [0036]));
at least one vibration actuator included within the shoe insole (The vibration circuitry 408 may be embodied as any type of computer hardware or combination of circuitry capable of providing haptic feedback in the form of a vibration, such as a vibration motor (e.g., an eccentric rotating mass (ERM) motor, a pager motor, etc.)… the vibration circuitry 408 may be integrated into the forefront portion 104 of the gait monitoring device 100 (Smulyan, Paragraph [0033]));
a processor communicatively coupled to the first pressure sensor, the second pressure sensor, and the at least one vibration actuator (the one or more processors are configured to execute the instructions to analyze the gait data collected from the one or more sensors… the vibrating motor for a predetermined period of time (Smulyan, Paragraph [0008])); and
a memory device communicatively coupled to the processor, the memory device storing one or more instructions that define an algorithm to determine a gait pattern among a heel-to- toe gait pattern and a toe-to-toe gait pattern (The memory 404 may be embodied as any type of computer hardware or combination of circuitry capable of holding data and instructions for processing (Smulyan, Paragraph [0031]); The toe walking determiner 306, which may be embodied as any type of firmware, hardware, software, circuitry, or combination thereof, is configured to determine whether a wearer is presently toe walking (Smulyan, Paragraph [0042])), execution of the one or more instructions by the processor causing the processor to:
receive first data from the first pressure sensor (the one or more sensors includes one or more load cell sensors, and wherein to detect the toe walking event as a function of the received gait data comprises comparing at least a portion of the gait data received from at least one of the load cell sensors (Smulyan, Paragraph [0011])),
receive second data from the second pressure sensor (Smulyan, Paragraph [0011])),
determine the gait pattern as the heel-to-toe gait pattern or the toe-to-toe gait pattern based on the first data and the second data (the gait monitoring device 100 detects whether a wearer of the shoe 200 is walking on their toes (i.e., toe walking) using gait data collected via one or more sensors of the gait monitoring device 100 (Smulyan, Paragraph [0022])), and
indicative of determining the gait pattern is the toe-to-toe gait pattern, causing the at least one vibration actuator to provide haptic feedback (initiate the vibration circuitry 408 to notify the wearer in the event of a detected toe walking event (Smulyan, Paragraph [0043])).

	Regarding claim 2, Smulyan teaches:
The apparatus of Claim 1, further comprising at least one inertial measurement unit included within the shoe insole (an inertial measurement unit (IMU) sensor 414 (Smulyan, Paragraph [0034])),
wherein execution of the one or more instructions by the processor further causes the processor to: 
receive third data from the at least one inertial measurement unit (Smulyan, Paragraph [0011]), and
determine the gait pattern as the heel-to-toe gait pattern or the toe-to-toe gait pattern based on the first data and the second data in conjunction with the third data (the gait monitoring device 100 detects whether a wearer of the shoe 200 is walking on their toes (i.e., toe walking) using gait data collected via one or more sensors of the gait monitoring device 100, including one or more load cell sensors, inertial movement sensors, etc (Smulyan, Paragraph [0022])).

	Regarding claim 3, Smulyan teaches: 
The apparatus of Claim 2, wherein the at least one inertial measurement unit includes at least one of an accelerometer and a gyroscope (the IMU sensor 414 may include one or more software or hardware gyroscopes to measure the orientation of the gait monitoring device 100 (e.g., a 3-axis gyroscope), software or hardware accelerometers to measure proper acceleration of the gait monitoring device 100 (e.g., a 3-axis accelerometer) (Smulyan, Paragraph [0037])).

Regarding claim 4, Smulyan teaches:
The apparatus of Claim 2, wherein the third data is indicative of walking (the gait data analyzer 304 is configured to compare present gait data against one or more threshold values. Such movement threshold values may include any values usable to determine whether the wearer is presently moving on foot in a bipedal locomotion, such as a minimum acceleration threshold, an orientation threshold, a magnetic flux threshold, etc. (Smulyan, Paragraph [0040]); gait data analyzer 304 is configured to analyze the data collected from the load cell sensors 412, as well as the IMU sensors(s) 414 (Smulyan, Paragraph [0041])) and is configured to trigger the processor to select the first data and the second data (the gait monitoring device 100 can determine, in block 610, whether any detected movement associated with the gait monitoring device 100 is a bipedal locomotion or not. If the gait monitoring device 100 determines the gait monitoring device 100 is presently in bipedal locomotion… in block 614, the gait monitoring device 100 is configured to compare collected load cell sensor 412 data against one or more load threshold values (Smulyan, Paragraph [0060], Figure 6A)).

Regarding claim 5, Smulyan teaches:
The apparatus of Claim 1, wherein the algorithm is configured to provide for determination of the toe-to-toe gait pattern if the first data is at least one of equal to a value of zero or less than a threshold that is indicative of an absence of a heel strike (the toe walking determiner 306 is configured to determine whether a heel strike is detected during the initial contact period. To do so, the toe walking determiner 306 is configured to compare data collected by the gait data collector 302 against one or more corresponding threshold values, such as the minimum detected weight, the minimum detected force, the minimum electrical charge, etc (Smulyan, Paragraph [0042])).

Regarding claim 6, Smulyan teaches:
The apparatus of Claim 5, wherein the algorithm is configured to provide for determination of the heel-to-toe gait pattern if the first data is at least one of greater than a value of zero or greater than the threshold that is indicative of an absence of a heel strike (Wherein detecting a heel strike based on being lower than a minimum detected threshold means that a heel strike is detected when that threshold is surpassed (Smulyan, Paragraph [0042])).

Regarding claim 15, Smulyan teaches:
The apparatus of Claim 1, further comprising a battery to provide power to the processor, the memory device, the first pressure sensor, the second pressure sensor, and the at least one vibration actuator (alternative components to those shown in the illustrative gait monitoring device 100, such as a power source (Smulyan, Paragraph [0028])).

Regarding claim 16, Smulyan teaches:
The apparatus of Claim 1, wherein the front region includes a region aligned with a first metatarsal, a second metatarsal, a third metatarsal, a first phalange, a second phalange, or a third phalange of the child patient (As seen in Figures 1 and 2, the forefront section 104 would be in a region aligned with a first metatarsal, a second metatarsal, a third metatarsal, a first phalange, a second phalange, or a third phalange (Smulyan, Figures 1-2)).

Regarding claim 18, Smulyan teaches:
The apparatus of Claim 1, wherein the vibration actuator is located at the front region of the shoe insole (To effectively notify a wearer of a detected toe-walking event, the vibration circuitry 408 may be integrated into the forefront portion 104 of the gait monitoring device 100 (Smulyan, Paragraph [0033])).

Regarding claim 19, Smulyan teaches:
The apparatus of Claim 1, wherein execution of the one or more instructions by the processor further causes the processor to combine the first data and the second data for determination of the gait pattern (the gait monitoring device 100 detects whether a wearer of the shoe 200 is walking on their toes (i.e., toe walking) using gait data collected via one or more sensors of the gait monitoring device 100, including one or more load cell sensors (Smulyan, Paragraph [0022]); wherein determining a gait pattern based on both of the first data and the second data is considered to read on combining the first data and the second data for determination of the gait patter).

Regarding claim 20, Smulyan teaches: 
A wearable method for treating a child patient with Idiopathic Toe Walking (“ITW”), the method comprising:
receiving, in a processor, first data from a first pressure sensor located at a heel region of a shoe insole (the one or more sensors includes one or more load cell sensors, and wherein to detect the toe walking event as a function of the received gait data comprises comparing at least a portion of the gait data received from at least one of the load cell sensors (Smulyan, Paragraph [0011])); 
receiving, in the processor, second data from a second pressure sensor located at a front region of the shoe insole (Smulyan, Paragraph [0011]); 
determining, via the processor, heel contact events and heel off events based at least on the first data (the weight of the monitored wearer's forefoot can be measured when the forefoot is in contact with the one or more load cell sensor(s) 412 of the forefoot portion 104 (e.g., during the stance phase) and the weight of the monitored wearer's heel can be measured when the heel is expected to be in contact with the one or more load cell sensor(s) 412 of the forefoot portion 104 (e.g., during the initial contact period of the stance phase) (Smulyan, Paragraph [0036])); 
determining, via the processor, toe contact events and toe off events based at least on the second data (the gait monitoring device 100 determines whether a user's heel is in contact with the sole of the shoe at the point of initial contact of the stance phase (i.e., the point at which the shoe initially makes contact with the support surface), as opposed to the user's heel being elevated and the user's forefoot being in contact with the forefoot portion of the shoe at the point of initial contact of the stance phase (i.e., a toe walking event) (Smulyan, Paragraph [0022])); 
determining, via the processor, a heel-to-toe gait pattern if at least one heel contact event or heel off event is detected (the gait monitoring device 100 detects whether a wearer of the shoe 200 is walking on their toes (i.e., toe walking) using gait data collected via one or more sensors of the gait monitoring device 100 (Smulyan, Paragraph [0022])); 
determining, via the processor, a toe-to-toe gait pattern if heel contact events or heel off events are not detected (Smulyan, Paragraph [0022])); and 
after determining the toe-to-toe gait pattern, causing, via the processor, at least one vibration actuator included within the shoe insole to provide haptic feedback (initiate the vibration circuitry 408 to notify the wearer in the event of a detected toe walking event (Smulyan, Paragraph [0043])).

Regarding claim 23, Smulyan teaches:
The method of Claim 20, further comprising: receiving, in the processor, third data from the at least one inertial measurement unit (Smulyan, Paragraph [0011]); and determining at least one of the heel contact events, the heel off events, the toe contact events, or the toe off events using additionally the third data (Smulyan, Paragraph [0022]).

Regarding claim 24, Smulyan teaches:
The method of Claim 20, further comprising: receiving, in the processor, third data from the at least one inertial measurement unit (Smulyan, Paragraph [0011]); and determining the third data corresponds to walking (Smulyan, Paragraph [0040], [0041]); and after determining the child patient is walking, selecting, via the processor, the received first data and the received second data for determining the heel contact events, the heel off events, the toe contact events, and the toe off events (Smulyan, Paragraph [0060], Figure 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9, 11, 13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smulyan in view of Sanabria-Hernandez (US-7997007-B2), hereinafter Sanabria.
Regarding claim 7, Smulyan teaches:
The apparatus of Claim 1.
However, Smulyan fails to explicitly disclose wherein execution of the one or more instructions by the processor further causes the processor to: count a number of subsequent toe-to-toe gait patterns without detection of a heel-to-toe gait pattern; and after the count of the number of subsequent toe-to-toe gait patterns has reached a threshold N, cause the at least one vibration actuator to provide the haptic feedback. 
Sanabria discloses a system for identifying gait patterns, wherein Sanabria discloses counting a number of subsequent toe-to-toe gait patterns without detection of a heel-to-toe gait pattern and after the count of the number of subsequent toe-to-toe gait patterns has reached a threshold N, cause the at least one vibration actuator to provide the haptic feedback (at least one insole within a patients shoe or foot wear to prompt through toe walking use, those patient's who place a first pressure on a toe of their foot to receive the opportunity to be stimulated either audibly or physically (or a combination) and so be prompted to strike with their heel first on the very next step (Sanabria, Col 9, lines 41-46); However, on the very next step should the patient walk with toe first they would be promptly reminded at that step to strike with their heel on the following-next step (Sanabria, Col 9, lines 57-59); wherein identifying a first step as being a toe first step and identifying the next step as also being a toe first step and subsequently physically stimulating the patient is considered to read on this limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Smulyan so as to incorporate that wherein execution of the one or more instructions by the processor further causes the processor to: count a number of subsequent toe-to-toe gait patterns without detection of a heel-to-toe gait pattern; and after the count of the number of subsequent toe-to-toe gait patterns has reached a threshold N, cause the at least one vibration actuator to provide the haptic feedback as taught by Sanabria so as to identify successive toe-to-toe gait patterns and give feedback to the user so as to correct the user’s gait pattern (However, on the very next step should the patient walk with toe first they would be promptly reminded at that step to strike with their heel on the following-next step so that there may be a reward stimulated for good stepping behavior, namely heel to toe behavior, and a reminder stimulated for improper behavior namely toe to heel behavior (Sanabria-Hernandez, Col 9, lines 57-62)).

Regarding claim 8, Smulyan in view of Sanabria teaches:
The apparatus of Claim 7, wherein execution of the one or more instructions by the processor further causes the processor to store to the memory device in a log file the number of subsequent toe-to-toe gait patterns and an indication of providing the haptic feedback (the gait monitoring device 100 transmits an indication (e.g., a message, a packet, etc.) to a connected toe walking tracker application 312 that indicates a toe walking event was detected such that the toe walking tracker application 312 can log the toe walking event and report the toe walking event to the user (Smulyan, Paragraph [0063]), wherein based on the 35 U.S.C. 103 rejection of claim 7, the logged toe walking events would be subsequent toe-to-toe gait patterns).

Regarding claim 9, Smulyan in view of Sanabria teaches:
The apparatus of Claim 7, wherein the threshold N is between two and ten (wherein based on the 35 U.S.C. 103 rejection of claim 7, identifying a first toe first step and a successive toe first step is considered to read on a threshold being 2 (Sanabria, Col 9, lines 57-59)).

Regarding claim 11, Smulyan teaches:
The apparatus of Claim 1.
However, Smulyan fails to explicitly disclose wherein execution of the one or more instructions by the processor further causes the processor to select the second data among a stream of second data that is received within a time threshold of the first data.
Sanabria discloses wherein execution of the one or more instructions by the processor further causes the processor to select the second data among a stream of second data that is received within a time threshold of the first data (at least one insole within a patients shoe or foot wear to prompt through toe walking use, those patient's who place a first pressure on a toe of their foot to receive the opportunity to be stimulated either audibly or physically (or a combination) and so be prompted to strike with their heel first on the very next step (Sanabria, Col 9, lines 41-46); However, on the very next step should the patient walk with toe first they would be promptly reminded at that step to strike with their heel on the following-next step (Sanabria, Col 9, lines 57-59); wherein identifying a heel event and identifying a subsequent toe event or lack thereof reads on selecting second data among a stream of second data that is received within a time threshold of the first data, wherein waiting for the very next step identified by Sanabria is considered to read on the claimed time threshold).

Regarding claim 13, Smulyan teaches:
The apparatus of Claim 1.
However, Smulyan fails to explicitly disclose wherein execution of the one or more instructions by the processor further causes the processor to select the first data among a buffered stream of first data that is received within a time threshold of the second data.
Sanabria discloses wherein execution of the one or more instructions by the processor further causes the processor to select the first data among a buffered stream of first data that is received within a time threshold of the second data (at least one insole within a patients shoe or foot wear to prompt through toe walking use, those patient's who place a first pressure on a toe of their foot to receive the opportunity to be stimulated either audibly or physically (or a combination) and so be prompted to strike with their heel first on the very next step (Sanabria, Col 9, lines 41-46); However, on the very next step should the patient walk with toe first they would be promptly reminded at that step to strike with their heel on the following-next step (Sanabria, Col 9, lines 57-59); wherein identifying a toe event and identifying a subsequent heel event or lack thereof reads on selecting second data among a stream of second data that is received within a time threshold of the first data, wherein waiting for the very next step identified by Sanabria is considered to read on the claimed time threshold).

Regarding claim 21, Smulyan teaches:
The method of Claim 20.
However, Smulyan fails to explicitly disclose further comprising: counting, via the processor, a number of consecutive toe-to-toe gait patterns without detection of the heel-to-toe gait pattern; and after the count of the number of subsequent toe-to-toe gait patterns has reached a threshold N, causing, via the processor, the at least one vibration actuator to provide the haptic feedback.
Sanabria discloses counting, via the processor, a number of consecutive toe-to-toe gait patterns without detection of the heel-to-toe gait pattern; and after the count of the number of subsequent toe-to-toe gait patterns has reached a threshold N, causing, via the processor, the at least one vibration actuator to provide the haptic feedback (at least one insole within a patients shoe or foot wear to prompt through toe walking use, those patient's who place a first pressure on a toe of their foot to receive the opportunity to be stimulated either audibly or physically (or a combination) and so be prompted to strike with their heel first on the very next step (Sanabria, Col 9, lines 41-46); However, on the very next step should the patient walk with toe first they would be promptly reminded at that step to strike with their heel on the following-next step (Sanabria, Col 9, lines 57-59); wherein identifying a first step as being a toe first step and identifying the next step as also being a toe first step and subsequently physically stimulating the patient is considered to read on this limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Smulyan so as to incorporate counting, via the processor, a number of consecutive toe-to-toe gait patterns without detection of the heel-to-toe gait pattern; and after the count of the number of subsequent toe-to-toe gait patterns has reached a threshold N, causing, via the processor, the at least one vibration actuator to provide the haptic feedback as taught by Sanabria so as to identify successive toe-to-toe gait patterns and give feedback to the user so as to correct the user’s gait pattern (However, on the very next step should the patient walk with toe first they would be promptly reminded at that step to strike with their heel on the following-next step so that there may be a reward stimulated for good stepping behavior, namely heel to toe behavior, and a reminder stimulated for improper behavior namely toe to heel behavior (Sanabria-Hernandez, Col 9, lines 57-62)).

Regarding claim 22, Smulyan in view of Sanabria teaches:
The method of Claim 21, wherein the threshold N is between two and ten (wherein based on the 35 U.S.C. 103 rejection of claim 21, identifying a first toe first step and a successive toe first step is considered to read on a threshold being 2 (Sanabria, Col 9, lines 57-59)).

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smulyan.
Regarding claim 10, Smulyan teaches: 
The apparatus of Claim 1, wherein the haptic feedback includes a vibration for a predetermined amount of time (the gait monitoring device 100 triggers (i.e., enables) the vibration circuitry 408 to run for a predetermined period of time (e.g., a sufficient period of time such that the user can detect the vibration) (Smulyan, Paragraph [0063])). 
However, Smulyan fails to explicitly disclose that the predetermined amount of time is between 0.5 seconds and two seconds. Smulyan does disclose that the haptic feedback includes a vibration for a sufficient period of time such that the user can detect the vibration (Smulyan, Paragraph [0063]), such that the predetermined amount of time would be a result effective variable in that changing the amount of time changes the sufficiency of the detection of the vibration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Smulyan so as to incorporate that the haptic feedback includes a vibration between 0.5 seconds and two seconds as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 17, Smulyan teaches: 
The apparatus of Claim 1, wherein the vibration actuator is located along the shoe insole (To effectively notify a wearer of a detected toe-walking event, the vibration circuitry 408 may be integrated into the forefront portion 104 of the gait monitoring device 100 (Smulyan, Paragraph [0033])).
However, Smulyan fails to explicitly disclose that the vibration actuator is located along a mid-section of the shoe insole. Smulyan does disclose that the apparatus is modifiable, such that all changes and modifications come within the spirit of the present disclosure (While the present disclosure has been illustrated and described in detail in the drawings and foregoing description, the same is to be considered as illustrative and not restrictive in character, it being understood that only certain embodiments have been shown and described, and that all changes and modifications that come within the spirit of the present disclosure are desired to be protected (Smulyan, Paragraph [0064])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Smulyan so as to incorporate that the vibration actuator is located along a mid-section of the shoe insole as a matter of rearrangement of parts (MPEP 2144.04(VI)(C)). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smulyan in view of Sanabria as applied to claims 11 and 13, respectively, above, and further in view of Gaudet (US-6018705-A).
Regarding claims 12 and 14, Smulyan in view of Sanabria teaches:
The apparatus of Claims 11/13 (respectively).
However, Smulyan fails to explicitly disclose wherein the time threshold is between 0.2 seconds and 2 seconds.
Gaudet discloses system for measuring foot contact times, wherein Gaudet discloses that foot contact times vary within the range of 140 ms to 900 ms (According to one embodiment, an acceptable range of foot contact times is between 140 and 900 ms (Gaudet, Col 13, lines 9-11), wherein in view of Smulyan in view of Sanabria, a known toe off event be expected to occur within 140 ms to 900 ms of an expected heel contact event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Smulyan in view of Sanabria so as to incorporate wherein the time threshold is between 0.2 seconds and 2 seconds as taught by Gaudet as known foot contact times are between 140 ms and 900 ms (Gaudet, Col 13, lines 9-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791